Citation Nr: 0943968	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  04-35 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1963 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for 
hearing loss on the grounds that the evidence submitted was 
not new and material.

The issue of whether new and material evidence had been 
received to reopen a claim for entitlement to service 
connection for hearing loss was previously before the Board.  
In a June 2008 decision, the Board reopened the Veteran's 
claim and remanded it for additional development.  That 
development has been completed, and the matter is once again 
before the Board for appellate review.

The Veteran's representative noted that an August 2008 VA 
examination diagnosed tinnitus and indicated that it was more 
likely than not related to active duty noise exposure, 
thereby raising the issue of service connection for tinnitus.  
See October 2008 VA Form 646.  The issue of entitlement to 
service connection for tinnitus has not previously been 
adjudicated and is hereby REFERRED to the RO for 
consideration.


FINDING OF FACT

Bilateral hearing loss is not attributable to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in March 2003 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Separate letters dated 
in March 2006 and August 2006 were sent to the Veteran after 
initial adjudication of his claim informing him of the 
criteria for establishing a disability rating and effective 
date.  However, the Board finds that such error in timing was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.

The Veteran's service treatment records, private treatment 
records, VA authorized examination reports, and personal 
statements have been associated with the claims file.  The 
Board specifically notes that the Veteran was afforded a VA 
examination with respect to his hearing loss in August 2008.  
38 C.F.R. § 3.159(c)(4).  An additional VA opinion was 
obtained in September 2008.  When VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examination obtained in this case is adequate as it is 
predicated on a review of the claims folder and medical 
records contained therein; contains a description of the 
history of the disability at issue; documents and considers 
the relevant medical facts and principles; and, to the extent 
possible, provides an opinion with respect to the etiology of 
the Veteran's claimed hearing loss.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Section 3.385 of Title 38, Code of Federal Regulations does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test 
results at the veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.  The threshold for normal 
hearing is zero decibels to 20 decibels and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.

Service treatment records include audiological evaluations.  
The Board notes that prior to November 1967, audiometric 
results in service department records were reported in 
standards set forth by the American Standards Association 
(ASA). Those are the figures on the left in each column and 
are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.

On the Veteran's November 1963 enlistment examination, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-5 (5)
-5 (0)
LEFT
-5 (10)
-10 (0)
-10 (0)
5 (15)
10 (15)

The Veteran underwent a Medical Evaluation Board examination 
in February 1965.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-10 (0)
0 (10)
-5 (0)
LEFT
0 (15)
-5 (5)
-10 (0)
5 (15)
10 (15)

The Veteran was subsequently discharged for a disability 
unrelated to hearing loss.  The Board notes that service 
treatment records also include two undated audiograms.  These 
results are in graphical rather than numerical format and the 
Board is not permitted to interpret audiological test results 
in graphical format.  Kelly v. Brown, 7 Vet. App. 471 (1995).

The Veteran submitted a statement in support of his claim in 
June 1993.  He stated that he had no hearing difficulties 
prior to entering service.  He served as a jet engine 
mechanic, and recalled being told he had a 20 percent loss of 
hearing at the time of discharge.

The Veteran also submitted a private audiological testing 
report dated August 2004.  The Veteran reported being exposed 
to jet engine noise in the military, though he used muff-
style hearing protection.  He also reported that he currently 
used firearms for hunting, and did not wear any hearing 
protection when doing so.  He stated his hearing had 
progressively worsened since 1965.  The puretone thresholds 
are presented in graphical format, though the report 
indicated a right ear puretone threshold average of 12 
decibels and a left ear puretone threshold average of 23 
decibels.  The treating audiologist diagnosed asymmetric high 
frequency sensorineural hearing loss bilaterally.  The 
treating audiologist declined to offer an opinion as to the 
etiology of the Veteran's hearing loss, but noted that 
although high frequency hearing loss can be caused by a 
number of factors, certainly long term noise exposure without 
protection can be one of those issues contributing to high 
frequency sensorineural hearing loss.  He stated further that 
if the Veteran had not been evaluated medically for his 
progressive asymmetric sensorineural hearing loss, it would 
be advisable as there was always the possibility of some 
retrocochlear overlay.  As to whether or not the Veteran's 
military noise exposure was the cause of the hearing loss, 
the examiner stated that it would have to be determined by VA 
by looking at the Veteran's discharge audiometric evaluation 
compared to his current hearing levels.  The examiner stated 
further that he was not in a position to determine the exact 
cause of the hearing loss although he reiterated that noise 
exposure could be a contributing factor to high frequency 
sensorineural hearing impairment.

The Veteran was afforded a VA examination in August 2008.  
The claims file was reviewed by the examiner.  The Veteran 
reported exposure to jet noise during service, and recalled 
being told he had some hearing loss at discharge.  He worked 
in a civilian capacity as a welder and used hearing 
protection when needed.  He also reported recreational 
firearms use, and stated that he wore hearing protection 
during target practice but not while hunting.  Puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
55
60
LEFT
10
15
60
80
80

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 80 percent in the left ear.  
The Veteran was diagnosed with moderate to severe high 
frequency sensorineural hearing loss bilaterally.  Subjective 
tinnitus was also noted.  The examiner concluded that current 
hearing loss was not attributable to noise exposure in 
service.  The examiner based this conclusion on the fact that 
the Veteran's hearing thresholds were within normal limits at 
the time of discharge, and that hearing loss due to noise 
exposure occurs at the time of the exposure and not 
subsequently.

An additional VA opinion was obtained in September 2009.  The 
opinion was provided by the same examiner who conducted the 
August 2008 examination.  The claims file was reviewed again.  
The examiner noted the August 2004 audiogram, and indicated 
that it was consistent with the VA examination in revealing a 
high frequency sensorineural hearing loss of mild sloping to 
severe degree.  She reiterated her opinion that current 
hearing loss was not related to service, adding that the 
August 2004 audiogram revealed the effects of civilian noise 
exposure following active duty service. 

Based on the evidence of record, the Board finds that service 
connection for bilateral hearing loss is not warranted.  
Although the Veteran has a current hearing loss disability, 
the evidence does not support the conclusion that such 
hearing loss was incurred in or otherwise related to service.  
Although the Veteran recalled being told he had some hearing 
loss at discharge, his Medical Evaluation Board examination 
shortly before discharge indicated hearing was within normal 
limits.  The earliest diagnosis of hearing loss was in August 
2004, many years after separation from service.  Moreover, 
the VA examiner concluded that hearing loss was not related 
to service, as noise-induced hearing loss occurs immediately 
and not subsequently to noise exposure.  There is no other 
competent medical evidence linking the Veteran's current 
hearing loss to noise exposure in service.

In this regard, medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

However, in this case, while the Veteran is competent to 
report that he was told that he had some hearing loss on 
separation despite the February 1965 audiogram findings, his 
statements alone are insufficient to establish that his 
current hearing loss is etiologically related to his military 
service.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  As the Veteran is not shown to be a 
trained health care provider, his statements and testimony in 
this regard are not considered competent evidence to 
establish that his current bilateral hearing loss is 
etiologically related to his military service.  38 C.F.R. § 
3.159(a)(2); See also Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).


C.  Conclusion

The preponderance of the evidence is against finding that the 
Veteran has bilateral hearing loss etiologically related to 
active service.  The appeal is accordingly denied.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


